Appeal by petitioner from so much of an order of the Supreme Court, Nassau County, entered May 27, 1960, which denied her application to overrule objections of the Board of Elections of the County of Nassau to her petition; and appeal by said board from so much of such order as declares valid and countable the signatures of Joseph Zollman, Thelma Zuroff and Roslyn Leader. Order insofar as appealed from affirmed, without costs. We are in accord with the determination at Special Term that the petitioner was not authorized to commence this proceeding pursuant to the provisions of subdivision 1 of section 330 of the Election Law, as amended by chapter 1001 of the Laws of 1960. We are also of the opinion that the petition filed is invalid because it fails to describe properly the public office for which the candidate was to be nominated and the political unit in which the candidate was to he elected, as required by section 148-a of the Election Law, as amended by chapter 1042 of the Laws *688of 1960. Nolan, P. J., Christ and Pette, JJ., concur; Beldoek, J., concurs in the result, with the following memorandum: While I do not concur with the majority that the petitioner was not authorized to commence this proceeding, I concur for affirmance solely on the second ground above stated.